
	

116 HR 3946 IH: Debt Solution and Accountability Act
U.S. House of Representatives
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 3946
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2019
			Mr. Marchant (for himself, Mr. Schweikert, and Mr. Arrington) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide further means of accountability with respect to the United States debt and promote
			 fiscal responsibility.
	
	
 1.Short titleThis Act may be cited as the Debt Solution and Accountability Act. 2.Secretary of the Treasury report to Congress after debt limit is increased (a)In generalSubchapter II of chapter 31 of title 31, United States Code, is amended by adding at the end the following:
				
					3131.Report after debt limit is increased.
 (a)In generalNot more than 60 days after the limit specified under section 3101, as modified by section 3101A, is increased, the Secretary of the Treasury shall submit a report to the Committee on Ways and Means of the House of Representatives, the Committee on Appropriations of the House of Representatives, the Committee on the Budget of the House of Representatives, the Committee on Finance of the Senate, the Committee on Appropriations of the Senate, and the Committee on the Budget of the Senate consisting of the following:
 (1)Debt ReportA report on the state of the public debt, including— (A)the historical levels of the debt, current amount and composition of the debt, and future projections of the debt;
 (B)the drivers and composition of future debt; and (C)how the United States will meet debt obligations, including principal and interest.
 (2)Statement of intentA detailed explanation of— (A)proposals of the President to reduce the public debt in the short term (the current and following three fiscal years), medium term (approximately five to nine fiscal years), and long term (approximately ten to twenty-five fiscal years), and proposals of the President to adjust the debt-to-gross domestic product ratio;
 (B)the impact the increased debt limit will have on future Government spending, debt service, and the position of the United States dollar as the international reserve currency; and
 (C)projections of fiscal health and sustainability of major direct-spending entitlement programs (including Social Security, Medicare, and Medicaid).
 (b)Progress reportNot more than 180 days after the report described in subsection (a) is submitted, the Secretary of the Treasury shall submit a detailed report on the progress of implementing all proposals of the President described under paragraph (2)(A).
 (c)Public access to informationThe Secretary of the Treasury shall furnish publicly accessible links on the web page of the Department of the Treasury to each report submitted under this section. Such links shall be available for not less than the 6-month period following the date of such submission.
						.
 (b)Clerical amendmentThe table of analysis for chapter 31 of title 31, United States Code, is amended by inserting after the item relating to section 3130 the following:
				
					
						3131. Report after debt limit is increased..
 3.Access to certain Treasury Department dataNot later than thirty days after receipt of a written request from the Chairman of the Committee on Ways and Means of the House of Representatives or the Committee on Finance of the Senate but no more than four times per fiscal year for each, the Secretary of the Treasury shall provide to the requesting Chairman financial and economic data relevant to determining the amount of the public debt of the United States, including—
 (1)cash flow and debt transaction information used in preparing the Daily Treasury Statement, including current balances, receipts, and payments;
 (2)operating cash balance projections; and (3)relevant information regarding any extraordinary measures (as defined under section 3131(d) of title 31, United States Code) taken to prevent the public debt from exceeding the limitation imposed by section 3101 of title 31, United States Code, as modified by section 3101A of such title.
			
